


Exhibit 10.13

SKYWEST, INC.
2006 LONG-TERM INCENTIVE PLAN

        SkyWest, Inc. (the "Company"), a Utah corporation, hereby establishes
and adopts the following 2006 Long-Term Incentive Plan (the "Plan").

1.     PURPOSE OF THE PLAN

        The purpose of the Plan is to assist the Company and its Subsidiaries in
attracting and retaining selected individuals to serve as directors, employees,
consultants and/or advisors of the Company who are expected to contribute to the
Company's success and to achieve long-term objectives which will inure to the
benefit of all stockholders of the Company through the additional incentives
inherent in the Awards hereunder.

2.     DEFINITIONS

        2.1.  "Award" shall mean any Option, Stock Appreciation Right,
Restricted Stock Award, Performance Award, Other Stock Unit Award or any other
right, interest or option relating to Shares or other property (including cash)
granted pursuant to the provisions of the Plan.

        2.2.  "Award Agreement" shall mean any written agreement, contract or
other instrument or document evidencing any Award granted by the Committee
hereunder, including through an electronic medium.

        2.3.  "Board" shall mean the board of directors of the Company.

        2.4.  "Code" shall mean the Internal Revenue Code of 1986, as amended
from time to time.

        2.5.  "Committee" shall mean the Compensation Committee of the Board,
consisting of no fewer than two Directors, each of whom is "Non-Employee
Director" within the meaning of Rule 16b-3 of the Exchange Act. With respect to
any Awards granted by the Subcommittee, references in this Plan to the
"Committee" shall mean the Subcommittee.

        2.6.  "Covered Employee" shall mean an employee of the Company who is a
"covered employee" within the meaning of Section 162(m) of the Code.

        2.7.  "Director" shall mean a non-employee member of the Board.

        2.8.  "Dividend Equivalents" shall have the meaning set forth in
Section 12.5.

        2.9.  "Employee" shall mean any employee of the Company or any
Subsidiary and any prospective employee conditioned upon, and effective not
earlier than, such person's becoming an employee of the Company or any
Subsidiary. Solely for purposes of the Plan, an Employee shall also mean any
consultant or advisor who provides services to the Company or any Subsidiary, so
long as such person (i) renders bona fide services that are not in connection
with the offer and sale of the Company's securities in a capital-raising
transaction and (ii) does not directly or indirectly promote or maintain a
market for the Company's securities.

        2.10.  "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.

        2.11.  "Fair Market Value" shall mean, with respect to any property
other than Shares, the market value of such property determined by such methods
or procedures as shall be established from time to time by the Committee. The
Fair Market Value of Shares as of any date shall be the per Share average of the
high and low trading prices of the Shares as reported on the NASDAQ Stock Market
on that date (or if there were no reported prices on such date, on the last
preceding date on which the prices were reported) or, if the Company is not then
listed on the NASDAQ Stock Market, on such other principal securities exchange
on which the Shares are traded, and if the Company is not listed on the NASDAQ
Stock Market or any other securities exchange, the Fair Market Value of Shares
shall be determined by the Committee in its sole discretion using appropriate
criteria.

--------------------------------------------------------------------------------



        2.12.  "Freestanding Stock Appreciation Right" shall have the meaning
set forth in Section 6.1.

        2.13.  "Limitations" shall have the meaning set forth in Section 10.5.

        2.14.  "Option" shall mean any right granted to a Participant under the
Plan allowing such Participant to purchase Shares at such price or prices and
during such period or periods as the Committee shall determine.

        2.15.  "Other Stock Unit Award" shall have the meaning set forth in
Section 8.1.

        2.16.  "Participant" shall mean an Employee or Director who is selected
by the Committee to receive an Award under the Plan.

        2.17.  "Payee" shall have the meaning set forth in Section 13.1.

        2.18.  "Performance Award" shall mean any Award of Performance Shares or
Performance Units granted pursuant to Article 9.

        2.19.  "Performance Period" shall mean that period established by the
Committee at the time any Performance Award is granted or at any time thereafter
during which any performance goals specified by the Committee with respect to
such Award are to be measured.

        2.20.  "Performance Share" shall mean any grant pursuant to Article 9 of
a unit valued by reference to a designated number of Shares, which value may be
paid to the Participant by delivery of such property as the Committee shall
determine, including cash, Shares, other property, or any combination thereof,
upon achievement of such performance goals during the Performance Period as the
Committee shall establish at the time of such grant or thereafter.

        2.21.  "Performance Unit" shall mean any grant pursuant to Section 9 of
a unit valued by reference to a designated amount of property other than Shares
(or cash), which value may be paid to the Participant by delivery of such
property as the Committee shall determine, including cash, Shares, other
property, or any combination thereof, upon achievement of such performance goals
during the Performance Period as the Committee shall establish at the time of
such grant or thereafter.

        2.22.  "Permitted Assignee" shall have the meaning set forth in
Section 12.3.

        2.23.  "Prior Plans" shall mean, collectively, the Company's Executive
Stock Incentive Plan and the Company's 2001 Allshare Stock Option Plan.

        2.24.  "Restricted Stock" shall mean any Share issued with the
restriction that the holder may not sell, transfer, pledge or assign such Share
and with such other restrictions as the Committee in its sole discretion, may
impose (including any restriction on the right to vote such Share and the right
to receive any dividends), which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.

        2.25.  "Restricted Stock Award" shall have the meaning set forth in
Section 7.1.

        2.26.  "Shares" shall mean the shares of common stock, no par value, of
the Company.

        2.27.  "Stock Appreciation Right" shall mean the right granted to a
Participant pursuant to Section 6.

        2.28.  "Subcommittee" shall mean a subcommittee of the Committee
consisting of each member of the Compensation Committee of the Board who is
both: (i) an "outside director" within the meaning of Section 162(m) of the
Code, and (ii) an "independent director" for purpose of the rules and
regulations of the NASDAQ Stock Market (or such other principal securities
market on which the Shares are traded).

2

--------------------------------------------------------------------------------



        2.29.  "Subsidiary" shall mean any corporation (other than the Company)
in an unbroken chain of corporations beginning with the Company if, at the time
of the granting of the Award, each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in the chain.

        2.30.  Substitute Awards" shall mean Awards granted or Shares issued by
the Company in assumption of, or in substitution or exchange for, awards
previously granted, or the right or obligation to make future awards, by a
company acquired by the Company or any Subsidiary or with which the Company or
any Subsidiary combines.

        2.31.  "Tandem Stock Appreciation Right" shall have the meaning set
forth in Section 6.1.

        2.32.  "Vesting Period" shall have the meaning set forth in Section 7.1.

3.     SHARES SUBJECT TO THE PLAN

        3.1    Number of Shares.    (a) Subject to adjustment as provided in
Section 12.2, a total of 6,000,000 Shares shall be authorized for grant under
the Plan. Any Shares that are subject to Awards of Options or Stock Appreciation
Rights shall be counted against this limit as one (1) Share for every one
(1) Share granted. Any Shares that are subject to Awards other than Options or
Stock Appreciation Rights shall be counted against this limit as two and
one-half (2.5) Shares for every one (1) Share granted.

        (b)   If any Shares subject to an Award or to an award under the Prior
Plans are forfeited (other than as a result of expiration of the Award's term if
the Award is an Option or Stock Appreciation Right), or any Award or award under
the Prior Plans is settled for cash, the Shares shall, to the extent of such
forfeiture or cash settlement, again be available for Awards under the Plan,
subject to Section 3.1(d) below. Notwithstanding anything to the contrary
contained herein, the following Shares shall not be added to the Shares
authorized for grant under paragraph (a) of this Section: (i) Shares subject to
an Option or Stock Appreciation Right that expires at the conclusion of its term
without being exercised, (ii) Shares tendered by the Participant or withheld by
the Company in payment of the purchase price of an Option, (iii) Shares tendered
by the Participant or withheld by the Company to satisfy any tax withholding
obligation with respect to an Award, (iv) Shares repurchased by the Company with
Option proceeds, and (v) Shares subject to a Stock Appreciation Right that are
not issued in connection with the stock settlement of the Stock Appreciation
Right on exercise thereof.

        (c)   Substitute Awards shall not reduce the Shares authorized for grant
under the Plan or authorized for grant to a Participant in any calendar year.

        (d)   Any Shares that again become available for grant pursuant to this
Article shall be added back as one (1) Share if such Shares were subject to
Options or Stock Appreciation Rights granted under the Plan or options or stock
appreciation rights granted under the Prior Plans, and as two and one-half (2.5)
Shares if such Shares were subject to Awards other than Options or Stock
Appreciation Rights granted under the Plan.

        3.2.    Character of Shares.    Any Shares issued hereunder may consist,
in whole or in part, of authorized and unissued shares, treasury shares or
shares purchased in the open market or otherwise.

4.     ELIGIBILITY AND ADMINISTRATION

        4.1.    Eligibility.    Any Employee or Director shall be eligible to be
selected as a Participant.

        4.2.    Administration.    (a) The Plan shall be administered by the
Committee. Subject to Section 4.2(c) below, the other provisions of the Plan and
such orders or resolutions not inconsistent with the provisions of the Plan as
may from time to time be adopted by the Board, the Committee

3

--------------------------------------------------------------------------------




shall have full power and authority to: (i) select the Employees and Directors
to whom Awards may from time to time be granted hereunder; (ii) determine the
type or types of Awards, not inconsistent with the provisions of the Plan, to be
granted to each Participant hereunder; (iii) determine the number of Shares to
be covered by each Award granted hereunder; (iv) determine the terms and
conditions, not inconsistent with the provisions of the Plan, of any Award
granted hereunder; (v) determine whether, to what extent and under what
circumstances Awards may be settled in cash, Shares or other property;
(vi) determine whether, to what extent, and under what circumstances cash,
Shares, other property and other amounts payable with respect to an Award made
under the Plan shall be deferred either automatically or at the election of the
Participant; (vii) determine whether, to what extent and under what
circumstances any Award shall be canceled or suspended; (viii) interpret and
administer the Plan and any instrument or agreement entered into under or in
connection with the Plan, including any Award Agreement; (ix) correct any
defect, supply any omission or reconcile any inconsistency in the Plan or any
Award in the manner and to the extent that the Committee shall deem desirable to
carry it into effect; (x) establish such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
(xi) determine whether any Award, other than an Option or Stock Appreciation
Right, will have Dividend Equivalents; and (xii) make any other determination
and take any other action that the Committee deems necessary or desirable for
administration of the Plan.

        (b)   Decisions of the Committee shall be final, conclusive and binding
on all persons or entities, including the Company, any Participant, and any
Subsidiary. A Participant or other holder of an Award may contest a decision or
action of the Committee with respect to such person or Award only on the grounds
that such decision is arbitrary and capricious or unlawful, and any review of
such decision or action shall be limited to determining whether the Committee's
decision or action was arbitrary and capricious or unlawful. A majority of the
members of the Committee may determine its actions and fix the time and place of
its meetings.

        (c)   Notwithstanding Section 4.2(a) above, to the extent required to
qualify Awards to officers as "qualified performance-based compensation" under
Section 162(m) of the Code or comply with applicable securities law or the rules
and regulations of the NASDAQ Stock Market (or such other principal securities
market on which the Shares are traded), the Subcommittee rather than the full
Compensation Committee shall have power and authority to grant Awards to
officers and Directors of the Company, subject to such orders or resolutions not
inconsistent with the provisions of the Plan as may from time to time be adopted
by the Board. The Subcommittee's authority hereunder with respect to Awards to
officers and Directors of the Company shall include all of the powers set forth
in Section 4.2(a)(i) through (xii) above.

        (d)   The full Committee may also delegate to the Subcommittee the right
to grant Awards to Employees who are not Directors or officers of the Company
and the authority to take action on behalf of the Committee pursuant to the Plan
to cancel or suspend Awards to Employees who are not Directors or officers of
the Company.

        (e)   Any action within the scope of its authority by the Subcommittee
under Section 4.2(c) or (d) shall be deemed for all purposes under the Plan to
have been taken by the full Committee and references in the Plan to the
Committee shall be deemed to include the Subcommittee unless the context
otherwise requires.

5.     OPTIONS

        5.1.    Grant of Options.    Options may be granted hereunder to
Participants either alone or in addition to other Awards granted under the Plan.
Any Option shall be subject to the terms and conditions of this Article and to
such additional terms and conditions, not inconsistent with the provisions of
the Plan, as the Committee shall deem desirable.

4

--------------------------------------------------------------------------------



        5.2.    Award Agreements.    All Options granted pursuant to this
Article shall be evidenced by a written Award Agreement in such form and
containing such terms and conditions as the Committee shall determine which are
not inconsistent with the provisions of the Plan. The terms of Options need not
be the same with respect to each Participant. Granting an Option pursuant to the
Plan shall impose no obligation on the recipient to exercise such Option. Any
individual who is granted an Option pursuant to this Article may hold more than
one Option granted pursuant to the Plan at the same time.

        5.3.    Option Price.    Other than in connection with Substitute
Awards, the option price per each Share purchasable under any Option granted
pursuant to this Article shall not be less than 100% of the Fair Market Value of
such Share on the date of grant of such Option. Other than pursuant to
Section 12.2, the Committee shall not without the approval of the Company's
stockholders (a) lower the option price per Share of an Option after it is
granted, (b) cancel an Option when the option price per Share exceeds the Fair
Market Value of the underlying Shares in exchange for another Award (other than
in connection with Substitute Awards), and (c) take any other action with
respect to an Option that may be treated as a repricing under the rules and
regulations of the NASDAQ Stock Market (or such other principal securities
market on which the Shares are traded).

        5.4.    Option Term.    The term of each Option shall be fixed by the
Committee in its sole discretion; provided that no Option shall be exercisable
after the expiration of seven (7) years from the date the Option is granted,
except in the event of death or disability.

        5.5.    Exercise of Options.    Vested Options granted under the Plan
shall be exercised by the Participant or by a Permitted Assignee thereof (or by
the Participant's executors, administrators, guardian or legal representative,
as may be provided in an Award Agreement) as to all or part of the Shares
covered thereby, by the giving of written notice of exercise to the Company or
its designated agent, specifying the number of Shares to be purchased,
accompanied by payment of the full purchase price for the Shares being
purchased. Unless otherwise provided in an Award Agreement, full payment of such
purchase price shall be made at the time of exercise and shall be made (a) in
cash or cash equivalents (including certified check or bank check or wire
transfer of immediately available funds), (b) by tendering previously acquired
Shares (either actually or by attestation, valued at their then Fair Market
Value), (c) with the consent of the Committee, by delivery of other
consideration (including, where permitted by law and the Committee, other
Awards) having a Fair Market Value on the exercise date equal to the total
purchase price, (d) with the consent of the Committee, by withholding Shares
otherwise issuable in connection with the exercise of the Option, (e) through
any other method specified in an Award Agreement, or (f) any combination of any
of the foregoing. The notice of exercise, accompanied by such payment, shall be
delivered to the Company at its principal business office or such other office
as the Committee may from time to time direct, and shall be in such form,
containing such further provisions consistent with the provisions of the Plan,
as the Committee may from time to time prescribe. In no event may any Option
granted hereunder be exercised for a fraction of a Share. No adjustment shall be
made for cash dividends or other rights for which the record date is prior to
the date of such issuance.

        5.6.    Form of Settlement.    In its sole discretion, the Committee may
provide, at the time of grant, that the Shares to be issued upon an Option's
exercise shall be in the form of Restricted Stock or other similar securities,
or may reserve the right so to provide after the time of grant.

        5.7.    Incentive Stock Options.    The Committee may grant Options
intended to qualify as "incentive stock options" as defined in Section 422 of
the Code, to any employee of the Company or any Subsidiary, subject to the
requirements of Section 422 of the Code. Solely for the purposes of determining
whether Shares are available for the grant of "incentive stock options" under
the Plan, the maximum aggregate number of Shares with respect to which
"incentive stock options" may be issued under the Plan shall be 6,000,000
Shares.

5

--------------------------------------------------------------------------------



6.     STOCK APPRECIATION RIGHTS

        6.1.    Grant and Exercise.    The Committee may provide Stock
Appreciation Rights (a) in conjunction with all or part of any Option granted
under the Plan or at any subsequent time during the term of such Option ("Tandem
Stock Appreciation Right"), (b) in conjunction with all or part of any Award
(other than an Option) granted under the Plan or at any subsequent time during
the term of such Award, or (c) without regard to any Option or other Award (a
"Freestanding Stock Appreciation Right"), in each case upon such terms and
conditions as the Committee may establish in its sole discretion.

        6.2.    Terms and Conditions.    Stock Appreciation Rights shall be
subject to such terms and conditions, not inconsistent with the provisions of
the Plan, as shall be determined from time to time by the Committee, including
the following:

        (a)   Upon the exercise of a Stock Appreciation Right, the holder shall
have the right to receive the excess of (i) the Fair Market Value of one Share
on the date of exercise, over (ii) the designated based value per Share (the
"Base Amount") with respect to the right on the date of grant (or in the case of
a Tandem Stock Appreciation Right on the date of grant of the related Option) as
specified by the Committee in its sole discretion, which Base Amount per Share,
except in the case of Substitute Awards or in connection with an adjustment
provided in Section 12.2, shall not be less than the Fair Market Value of one
Share on such date of grant of the right or the related Option, as the case may
be.

        (b)   Upon the exercise of a Stock Appreciation Right, the Committee
shall determine in its sole discretion whether payment shall be made in cash, in
whole Shares or other property, or any combination thereof.

        (c)   Any Tandem Stock Appreciation Right may be granted at the same
time as the related Option is granted or at any time thereafter before exercise
or expiration of such Option.

        (d)   Any Tandem Stock Appreciation Right related to an Option may be
exercised only when the related Option would be exercisable and the Fair Market
Value of the Shares subject to the related Option exceeds the option price at
which Shares can be acquired pursuant to the Option. In addition, (i) if a
Tandem Stock Appreciation Right exists with respect to less than the full number
of Shares covered by a related Option, then an exercise or termination of such
Option shall not reduce the number of Shares to which the Tandem Stock
Appreciation Right applies until the number of Shares then exercisable under
such Option equals the number of Shares to which the Tandem Stock Appreciation
Right applies, and (ii) no Tandem Stock Appreciation Right granted under the
Plan to a person then subject to Section 16 of the Exchange Act shall be
exercised during the first six (6) months of its term for cash, except as
provided in Article 11.

        (e)   Any Option related to a Tandem Stock Appreciation Right shall no
longer be exercisable to the extent the Tandem Stock Appreciation Right has been
exercised.

        (f)    The provisions of Stock Appreciation Rights need not be the same
with respect to each recipient.

        (g)   The Committee may impose such other conditions or restrictions on
the terms of exercise and the exercise price of any Stock Appreciation Right, as
it shall deem appropriate. Notwithstanding the foregoing provisions of this
Section 6.2(g), but subject to Section 12.2, a Freestanding Stock Appreciation
Right shall have the same terms and conditions as Options, including (i) a Base
Amount per Share not less than Fair Market Value of a Share on the date of grant
to an employee of the Company or a Subsidiary, and (ii) a term not greater than
seven (7) years. In addition to the foregoing, but subject to Section 12.2, the
Committee shall not without approval of the Company's stock holders (a) reduce
the Base Amount per Share under

6

--------------------------------------------------------------------------------






any Stock Appreciation Right after it is granted, (b) cancel a Stock
Appreciation Right when the Base Amount per Share exceeds the Fair Market Value
of the underlying Shares in exchange for another Award (other than in connection
with Substitute Awards), and (c) take any other action with respect to a Stock
Appreciation Right that may be treated as a repricing under the rules and
regulations of the NASDAQ Stock Market (or such other principal securities
market on which the Shares are traded).

        (h)   The Committee may impose such terms and conditions on Stock
Appreciation Rights granted in conjunction with any Award (other than an Option)
as the Committee shall determine in its sole discretion.

7.     RESTRICTED STOCK AWARDS

        7.1.    Grants.    Awards of Restricted Stock may be issued hereunder to
Participants either alone or in addition to other Awards granted under the Plan
(a "Restricted Stock Award"), and such Restricted Stock Awards shall also be
available as a form of payment of Performance Awards and other earned cash-based
incentive compensation. A Restricted Stock Award shall be subject to vesting
restrictions imposed by the Committee covering a period of time specified by the
Committee (the "Vesting Period"). The Committee has absolute discretion to
determine whether any consideration (other than services) is to be received by
the Company or any Subsidiary as a condition precedent to the issuance of
Restricted Stock.

        7.2.    Award Agreements.    The terms of any Restricted Stock Award
granted under the Plan shall be set forth in a written Award Agreement which
shall contain provisions determined by the Committee and not inconsistent with
the Plan. The terms of Restricted Stock Awards need not be the same with respect
to each Participant

        7.3.    Rights of Holders of Restricted Stock.    Beginning on the date
of grant of the Restricted Stock Award and subject to execution of the Award
Agreement, the Participant shall become a shareholder of the Company with
respect to all Shares subject to the Award Agreement and shall have all of the
rights of a shareholder, including the right to vote such Shares and the right
to receive distributions made with respect to such Shares; provided, however,
that except as otherwise provided in an Award Agreement any Shares or any other
property (other than cash) distributed as a dividend or otherwise with respect
to any Restricted Stock as to which the restrictions have not yet lapsed shall
be subject to the same restrictions as such Restricted Stock.

        7.4.    Minimum Vesting Period.    Except for certain limited situations
(including the death, disability or retirement of the Participant, or a Change
in Control as defined in Article 11), or special circumstances determined by the
Committee, such as the achievement of performance objectives, Restricted Stock
Awards subject solely to the continued employment of employees of the Company or
a Subsidiary shall have a Vesting Period of not less than three (3) years from
date of grant (but permitting pro rata vesting over such time); provided that
such minimum Vesting Period shall not be applicable to (i) grants to new hires
to replace forfeited awards from a prior employer, or (ii) grants of Restricted
Stock in payment of Performance Awards and other earned cash-based incentive
compensation. Subject to the foregoing minimum Vesting Period requirements, the
Committee may, in its sole discretion and subject to the limitations imposed
under Section 162(m) of the Code and the regulations thereunder in the case of a
Restricted Stock Award intended to comply with the performance-based exception
under Code Section 162(m), waive the forfeiture period and any other conditions
set forth in any Award Agreement subject to such terms and conditions as the
Committee shall deem appropriate. The minimum Vesting Period requirements of
this Section shall not apply to Restricted Stock Awards granted to Directors or
to any consultants or advisors who provide services to the Company or any
Subsidiary.

7

--------------------------------------------------------------------------------



8.     OTHER STOCK UNIT AWARDS

        8.1.    Grants.    Other Awards of units having a value equal to an
identical number of Shares ("Other Stock Unit Awards") may be granted hereunder
to Participants, in addition to other Awards granted under the Plan. Other Stock
Unit Awards shall also be available as a form of payment of other Awards granted
under the Plan and other earned cash-based incentive compensation.

        8.2.    Award Agreements.    The terms of Other Stock Unit Award granted
under the Plan shall be set forth in a written Award Agreement which shall
contain provisions determined by the Committee and not inconsistent with the
Plan. The terms of such Awards need not be the same with respect to each
Participant.

        8.3.    Vesting.    Except for certain limited situations (including the
death, disability or retirement of the Participant, or a Change in Control as
defined in Article 11), or special circumstances determined by the Committee,
such as the achievement of performance objectives, Other Stock Unit Awards
subject solely to the continued employment of employees of the Company or any
Subsidiary shall be subject to a vesting period determined by the Committee of
not less than three (3) years from date of grant (but permitting pro rata
vesting over such time); provided, that such minimum vesting period shall not be
applicable to (i) grants to new hires to replace forfeited awards from a prior
employer, or (ii) grants of Other Stock Unit Awards in payment of Performance
Awards and other earned cash-based incentive compensation. Subject to the
foregoing minimum vesting period requirements, the Committee may, in its sole
discretion and subject to the limitations imposed under Section 162(m) of the
Code and the regulations thereunder in the case of a Other Stock Unit Award
intended to comply with the performance-based exception under Code
Section 162(m), waive the forfeiture period and any other conditions set forth
in any Award Agreement subject to such terms and conditions as the Committee
shall deem appropriate. The minimum vesting period requirements of this Section
shall not apply to Other Stock Unit Awards granted to Directors or to any
consultants or advisors who provide services to the Company or any Subsidiary.

        8.4.    Payment.    Except as provided in Article 10 or as maybe
provided in an Award Agreement, Other Stock Unit Awards may be paid in cash,
Shares, other property, or any combination thereof, in the sole discretion of
the Committee at the time of payment. Other Stock Unit Awards may be paid in a
lump sum or in installments or, in accordance with procedures established by the
Committee, on a deferred basis subject to the requirements of Section 409A of
the Code.

9.     PERFORMANCE AWARDS

        9.1.    Grants.    Performance Awards in the form of Performance Shares
or Performance Units, as determined by the Committee in its sole discretion, may
be granted hereunder to Participants, for no consideration or for such minimum
consideration as may be required by applicable law, either alone or in addition
to other Awards granted under the Plan. The performance goals to be achieved for
each Performance Period shall be conclusively determined by the Committee and
may be based upon the criteria set forth in Section 10.2.

        9.2.    Award Agreements.    The terms of any Performance Award granted
under the Plan shall be set forth in a written Award Agreement which shall
contain provisions determined by the Committee and not inconsistent with the
Plan, including whether such Awards shall have Dividend Equivalents. The terms
of Performance Awards need not be the same with respect to each Participant.

        9.3.    Terms and Conditions.    The performance criteria to be achieved
during any Performance Period and the length of the Performance Period shall be
determined by the Committee upon the grant of each Performance Award. The amount
of the Award to be distributed shall be conclusively determined by the
Committee.

8

--------------------------------------------------------------------------------



        9.4.    Payment.    Except as provided in Article 11 or as may be
provided in an Award Agreement, Performance Awards will be distributed only
after the end of the relevant Performance Period. Performance Awards may be paid
in cash, Shares, other property, or any combination thereof, in the sole
discretion of the Committee at the time of payment. Performance Awards may be
paid in a lump sum or in installments following the close of the Performance
Period or, in accordance with procedures established by the Committee, on a
deferred basis subject to the requirements of Section 409A of the Code.

10.   CODE SECTION 162(m) PROVISIONS

        10.1.    Covered Employees.    Notwithstanding any other provision of
the Plan, if the Committee determines at the time a Restricted Stock Award, a
Performance Award or an Other Stock Unit Award is granted to a Participant who
is, or is likely to be, as of the end of the tax year in which the Company would
claim a tax deduction in connection with such Award, a Covered Employee, then
the Committee may provide that this Article 10 is applicable to such Award.

        10.2.    Performance Criteria.    If the Committee determines that a
Restricted Stock Award, a Performance Award or an Other Stock Unit Award is
subject to this Article 10, the lapsing of restrictions thereon and the
distribution of cash, Shares or other property pursuant thereto, as applicable,
shall be subject to the achievement of one or more objective performance goals
established by the Committee, which shall be based on the attainment of
specified levels of one or any combination of the following: net sales; revenue;
revenue growth; operating income; pre- or after-tax income (before or after
allocation of corporate overhead and bonus); net earnings; earnings per share;
net income; division, group or corporate financial goals; return on equity;
total shareholder return; return on assets or net assets; attainment of
strategic and operational initiatives; appreciation in and/or maintenance of the
price of the Shares or any other publicly-traded securities of the Company;
market share; gross profits; earnings (including earnings before taxes, earnings
before interest and taxes or earnings before interest, taxes, depreciation and
amortization); economic value-added models; comparisons with various stock
market indices; reductions in costs; cash flow (before or after dividends) cash
flow per share (before or after dividends); return on capital (including return
on total capital or return on invested capital; cash flow return on investment;
improvement in or attainment of expense levels or working capital levels; cash
margins; cost per available seat mile; revenue per available seat mile; revenue
per revenue seat mile; operating margin adjusted for total interest expense;
percentage of flights completed on time; percentage of scheduled flights
completed; lost passenger baggage; aircraft utilization; and revenue per
employee. Such performance goals also may be based solely by reference to the
Company's performance or the performance of a Subsidiary, division, business
segment or business unit of the Company, or based upon the relative performance
of other companies or upon comparisons of any of the indicators of performance
relative to other companies. The Committee may also exclude charges related to
an event or occurrence which the Committee determines should appropriately be
excluded, including (a) reorganizations, restructurings and discontinued
operations, (b) other extraordinary non-recurring items, (c) an event either not
directly related to the operations of the Company or not within the reasonable
control of the Company's management, or (d) the cumulative effects of tax or
accounting changes in accordance with generally accepted accounting principles.
Such performance goals shall be set by the Committee within the time period
prescribed by, and shall otherwise comply with the requirements of,
Section 162(m) of the Code, and the regulations thereunder.

        10.3.    Adjustments.    Notwithstanding any provision of the Plan
(other than Article 11), with respect to any Restricted Stock, Performance Award
or Other Stock Unit Award that is subject to this Section 10, the Committee may
adjust downwards, but not upwards, the amount payable pursuant to such Award,
and the Committee may not waive the achievement of the applicable performance
goals,

9

--------------------------------------------------------------------------------




except in the case of the death or disability of the Participant or as otherwise
determined by the Committee in special circumstances.

        10.4.    Restrictions.    The Committee shall have the power to impose
such other restrictions on Awards subject to this Article as it may deem
necessary or appropriate to ensure that such Awards satisfy all requirements for
"performance-based compensation" within the meaning of Section 162(m) of the
Code.

        10.5.    Limitations on Grants to Individual Participants.    Subject to
adjustment as provided in Section 12.2, no Participant may be granted
(i) Options or Stock Appreciation Rights during any rolling 36-month period with
respect to more than 1,000,000 Shares or (ii) Restricted Stock, Performance
Awards and/or Other Stock Unit Awards that are denominated in Shares in any
rolling 36-month period with respect to more than 500,000 Shares (the
"Limitations"). In addition to the foregoing, the maximum dollar value payable
to any Participant in any rolling 12-month period with respect to Performance
Awards is $5,000,000. If an Award is cancelled, the cancelled Award shall
continue to be counted toward the applicable Limitations.

11.   CHANGE IN CONTROL PROVISIONS

        11.1.    Impact on Certain Awards.    Award Agreements may provide that
in the event of a Change in Control of the Company (as defined in Section 11.3):
(i) Options and Stock Appreciation Rights outstanding as of the date of the
Change in Control shall be cancelled and terminated without payment therefore if
the Fair Market Value of one Share as of the date of the Change in Control is
less than the per Share Option exercise price or the Base Amount per Share of
the Stock Appreciation Right, and (ii) all Performance Awards shall be
considered to be earned and payable (either in full or pro rata based on the
portion of Performance Period completed as of the date of the Change in
Control), and any deferral or other restriction shall lapse and such Performance
Awards shall be immediately settled or distributed.

        11.2.    Assumption or Substitution of Certain Awards.    (a) Unless
otherwise provided in an Award Agreement, in the event of a Change in Control of
the Company in which the successor company assumes or substitutes for an Option,
Stock Appreciation Right, Restricted Stock Award or Other Stock Unit Award, if a
Participant's employment with such successor company (or a subsidiary thereof)
terminates within the time period following such Change in Control set forth in
the Award Agreement and under the circumstances specified in the Award
Agreement: (i) Options and Stock Appreciation Rights outstanding as of the date
of such termination of employment will immediately vest, become fully
exercisable, and may thereafter be exercised for a period of time set forth in
the Award Agreement, (ii) restrictions and deferral limitations on Restricted
Stock shall lapse and the Restricted Stock shall become free of all restrictions
and limitations and become fully vested, and (iii) the restrictions and deferral
limitations and other conditions applicable to any Other Stock Unit Awards or
any other Awards shall lapse, and such Other Stock Unit Awards or such other
Awards shall become free of all restrictions, limitations or conditions and
become fully vested and transferable to the full extent of the original grant.
For the purposes of this Section 11.1, an Option, Stock Appreciation Right,
Restricted Stock Award or Other Stock Unit Award shall be considered assumed or
substituted for if following the Change in Control the Award confers the right
to purchase or receive, for each Share subject to the Option, Stock Appreciation
Right, Restricted Stock Award or Other Stock Unit Award immediately prior to the
Change in Control, the consideration (whether stock, cash or other securities or
property) received in the transaction constituting a Change in Control by
holders of Shares for each Share held on the effective date of such transaction
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares);
provided, however, that if such consideration received in the transaction
constituting a Change in Control is not solely common stock of the successor
company, the Committee may, with the consent of the successor company, provide
that the consideration to be received upon the exercise or vesting of an

10

--------------------------------------------------------------------------------




Option, Stock Appreciation Right, Restricted Stock Award or Other Stock Unit
Award, for each Share subject thereto, will be solely common stock of the
successor company substantially equal in fair market value to the per share
consideration received by holders of Shares in the transaction constituting a
Change in Control. The determination of such substantial equality of value of
consideration shall be made by the Committee in its sole discretion and its
determination shall be conclusive and binding.

        (b)   Unless otherwise provided in an Award Agreement, in the event of a
Change in Control of the Company in which the successor company does not assume
or substitute for an Option, Stock Appreciation Right, Restricted Stock Award or
Other Stock Unit Award: (i) Options and Stock Appreciation Rights outstanding as
of the date of the Change in Control shall immediately vest and become fully
exercisable, (ii) restrictions and deferral limitations on Restricted Stock
shall lapse and the Restricted Stock shall become free of all restrictions and
limitations and become fully vested, and (iii) the restrictions and deferral
limitations and other conditions applicable to any Other Stock Unit Awards or
any other Awards shall lapse, and such Other Stock Unit Awards or such other
Awards shall become free of all restrictions, limitations or conditions and
become fully vested and transferable to the full extent of the original grant.

        (c)   Notwithstanding any other provision of the Plan, the Committee, in
its discretion, may determine that, upon the occurrence of a Change in Control
of the Company, each Option and Stock Appreciation Right outstanding shall
terminate within a specified number of days after notice to the Participant,
and/or that each Participant shall receive, with respect to each Share subject
to such Option or Stock Appreciation Right, an amount equal to the excess of the
Fair Market Value of such Share immediately prior to the occurrence of such
Change in Control over the exercise price per share of such Option and/or Stock
Appreciation Right; such amount to be payable in cash, in one or more kinds of
stock or property (including the stock or property, if any, payable in the
transaction) or in a combination thereof, as the Committee, in its discretion,
shall determine.

        11.3.    Change in Control.    For purposes of the Plan, unless
otherwise provided in an Award Agreement, Change in Control means the occurrence
of any one of the following events:

        (a)   During any twenty-four (24) month period, individuals who, as of
the beginning of such period, constitute the Board (the "Incumbent Directors")
cease for any reason to constitute at least a majority of the Board, provided
that any person becoming a director subsequent to the beginning of such period
whose election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;

        (b)   any "person" (as such term is defined in the Exchange Act and as
used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company's then outstanding securities eligible to
vote for the election of the Board (the "Company Voting Securities"); provided,
however, that the event described in this paragraph (b) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (i) by
the Company or any subsidiary, (ii) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any subsidiary, (iii) by any
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) pursuant to a Non-Qualifying Transaction, as defined in

11

--------------------------------------------------------------------------------






paragraph (c) below, or (v) by any person of Voting Securities from the Company,
if a majority of the Incumbent Board approves in advance the acquisition of
beneficial ownership of 50% or more of Company Voting Securities by such person;

        (c)   the consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company or any
of its subsidiaries that requires the approval of the Company's stockholders,
whether for such transaction or the issuance of securities in the transaction (a
"Business Combination"), unless immediately following such Business Combination:
(i) more than 60% of the total voting power of (A) the corporation resulting
from such Business Combination (the "Surviving Corporation"), or (B) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the "Parent Corporation"), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination; (ii) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 50%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation); and (iii) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board's
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (i), (ii) and (iii) above shall be deemed to be a "Non-Qualifying
Transaction");

        (d)   the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or the consummation of a sale of all
or substantially all of the Company's assets; or

        (e)   the occurrence of any other event that the Board determines by a
duly approved resolution constitutes a Change in Control.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 50% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.

12.   GENERALLY APPLICABLE PROVISIONS

        12.1.    Amendment and Termination of the Plan.    The Board may, from
time to time, alter, amend, suspend or terminate the Plan as it shall deem
advisable, subject to any requirement for stockholder approval imposed by
applicable law, including the rules and regulations of the NASDAQ Stock Market
(or such other principal securities market on which the Shares are traded)
provided that the Board may not amend the Plan in any manner that would result
in noncompliance with Rule 16b-3 of the Exchange Act; and further provided that
the Board may not, without the approval of the Company's stockholders, amend the
Plan to (a) increase the number of Shares that may be the subject of Awards
under the Plan (except for adjustments pursuant to Section 12.2), (b) expand the
types of awards available under the Plan, (c) materially expand the class of
persons eligible to participate in the Plan,

12

--------------------------------------------------------------------------------



(d) amend any provision of Section 5.3, (e) increase the maximum permissible
term of any Option specified by Section 5.4 or the maximum permissible term of a
Freestanding Stock Appreciation Right specified by Section 5.5(g), (f) amend any
provision of Section 10.5, or (g) take any action with respect to an Option or
Stock Appreciation Right that may be treated as a repricing under the rules and
regulations of the NASDAQ Stock Market (or such other principal securities
market on which the Shares are traded), including reducing the exercise price or
Base Amount (as applicable) or exchanging an Option or Stock Appreciation Right
for cash or another Award. In addition, no amendments to, or termination of, the
Plan shall in any way impair the rights of a Participant under any Award
previously granted without such Participant's consent.

        12.2.    Adjustments.    In the event of any merger, reorganization,
consolidation, recapitalization, dividend or distribution (whether in cash,
shares or other property, other than a regular cash dividend), stock split,
reverse stock split, spin-off or similar transaction or other change in
corporate structure affecting the Shares or the value thereof, such adjustments
and other substitutions shall be made to the Plan and to Awards as the
Committee, in its sole discretion, deems equitable or appropriate taking into
consideration the accounting and tax consequences, including such adjustments in
the aggregate number, class and kind of securities that may be delivered under
the Plan, the Limitations, the maximum number of Shares that may be issued under
"incentive stock options" and, in the aggregate or to any one Participant, in
the number, class, kind and option or exercise price of securities subject to
outstanding Awards granted under the Plan (including, if the Committee deems
appropriate, the substitution of similar options to purchase the shares of, or
other awards denominated in the shares of, another company) as the Committee may
determine to be appropriate in its sole discretion; provided, however, that the
number of Shares subject to any Award shall always be a whole number.

        12.3.    Transferability of Awards.    Except as provided below, and
except as otherwise authorized by the Committee in an Award Agreement, no Award
and no Shares subject to Awards described in Article 8 that have not been issued
or as to which any applicable restriction, performance or deferral period has
not lapsed, may be sold, assigned, transferred, pledged or otherwise encumbered,
other than by will or the laws of descent and distribution, and such Award may
be exercised during the life of the Participant only by the Participant or the
Participant's guardian or legal representative. Notwithstanding the foregoing if
provided for in an Award Agreement, a Participant may assign or transfer an
Award with the consent of the Committee (each transferee thereof, a "Permitted
Assignee") (a) to the Participant's spouse, children, or grandchildren
(including any adopted step children and grandchildren); (b) to a trust or
partnership for the benefit of one or more person referred to in clause (a); or
(c) for charitable donations; provided that such Permitted Assignee shall be
bound by and subject to all of the terms and conditions of the Plan and the
Award Agreement relating to the transferred Award and shall execute an agreement
satisfactory to the Company evidencing such obligations; and provided further
that such Participant shall remain bound by the terms and conditions of the
Plan. The Company shall cooperate with any Permitted Assignee and the Company's
transfer agent in effectuating any transfer permitted under this Section. Any
transfer of an Award or Shares in violation of this Section 12.3 shall be null
and void.

        12.4.    Termination of Employment.    The Committee shall determine and
set forth in each Award Agreement whether any Awards granted in such Award
Agreement will continue to be exercisable, and the terms of such exercise, on
and after the date that a Participant ceases to be employed by or to provide
services to the Company or any Subsidiary (including as a Director), whether by
reason of death, disability, voluntary or involuntary termination of employment
or services, or otherwise. The date of termination of a Participant's employment
or services will be determined by the Committee, which determination will be
final.

        12.5.    Deferral; Dividend Equivalents.    The Committee shall be
authorized to establish procedures pursuant to which the payment of any Award
may be deferred. Subject to the provisions of the Plan and any Award Agreement,
the recipient of an Award (including any deferred Award) other than an

13

--------------------------------------------------------------------------------




Option or Stock Appreciation Right may, if so determined by the Committee, be
entitled to receive, currently or on a deferred basis, cash, stock or other
property dividends, or cash payments in amounts equivalent to cash, stock or
other property dividends on Shares ("Dividend Equivalents") with respect to the
number of Shares covered by the Award, as determined by the Committee, in its
sole discretion. The Committee may provide that such amounts and Dividend
Equivalents (if any) shall be deemed to have been reinvested in additional
Shares or otherwise reinvested and may provide that such amounts and Dividend
Equivalents are subject to the same vesting or performance conditions as the
underlying Award.

13.   MISCELLANEOUS

        13.1.    Tax Withholding.    The Company shall have the right to make
all payments or distributions pursuant to the Plan to a Participant (or a
Permitted Assignee thereof) (any such person, a "Payee") net of any applicable
federal, state and local taxes required to be paid or withheld as a result of
(a) the grant of any Award, (b) the exercise of an Option or Stock Appreciation
Right, (c) the delivery of Shares or cash, (d) the lapse of any restrictions in
connection with any Award or (e) any other event occurring pursuant to the Plan.
The Company or any Subsidiary shall have the right to withhold from wages or
other amounts otherwise payable to such Payee such withholding taxes as may be
required by law, or to otherwise require the Payee to pay such withholding
taxes. If the Payee shall fail to make such tax payments as are required, the
Company or its Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to
such Payee or to take such other action as may be necessary to satisfy such
withholding obligations. The Committee shall be authorized to establish
procedures for election by Participants to satisfy such obligation for the
payment of such taxes by tendering previously acquired Shares (either actually
or by attestation, valued at their then Fair Market Value) that have been owned
for a period of at least six months (or such other period to avoid accounting
charges against the Company's earnings), or by directing the Company to retain
Shares (up to the Participant's minimum required tax withholding rate or such
other rate that will not trigger a negative accounting impact) otherwise
deliverable in connection with the Award.

        13.2.    Right of Discharge Reserved; Claims to Awards.    Nothing in
the Plan nor the grant of an Award hereunder shall confer upon any Employee or
Director the right to continue in the employment or service of the Company or
any Subsidiary or affect any right that the Company or any Subsidiary may have
to terminate the employment or service of (or to demote or to exclude from
future Awards under the Plan) any such Employee or Director at any time for any
reason "at will." Except as specifically provided by the Committee, the Company
shall not be liable for the loss of existing or potential profit from an Award
granted in the event of termination of an employment or other relationship. No
Employee or Participant shall have any claim to be granted any Award under the
Plan, and there is no obligation for uniformity of treatment of Employees or
Participants under the Plan.

        13.3.    Prospective Recipient.    The prospective recipient of any
Award under the Plan shall not, with respect to such Award, be deemed to have
become a Participant, or to have any rights with respect to such Award, until
and unless such recipient shall have executed an agreement or other instrument
evidencing the Award and delivered a copy thereof to the Company, and otherwise
complied with the then applicable terms and conditions of the Plan and Award
Agreement.

        13.4.    Substitute Awards.    Notwithstanding any other provision of
the Plan, the terms of Substitute Awards may vary from the terms set forth in
the Plan to the extent the Committee deems appropriate to conform, in whole or
in part, to the provisions of the awards in substitution for which they are
granted.

        13.5.    Cancellation of Award.    Notwithstanding anything to the
contrary contained herein, all outstanding Awards granted to any Participant
shall be canceled if the Participant, without the consent

14

--------------------------------------------------------------------------------



of the Company, while employed by the Company or any Subsidiary or after
termination of such employment or service, establishes a relationship with a
competitor of the Company or any Subsidiary or engages in activity that is in
conflict with or adverse to the interest of the Company or any Subsidiary, as
determined by the Committee in its sole discretion. The Committee may provide in
an Award Agreement that if within the time period specified in the Agreement the
Participant establishes a relationship with a competitor or engages in an
activity referred to in the preceding sentence, the Participant will forfeit any
gain realized on the vesting or exercise of the Award and must repay such gain
to the Company.

        13.6.    Stop Transfer Orders.    All certificates for Shares delivered
under the Plan pursuant to any Award shall be subject to such stop-transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which the Shares are then listed, and any
applicable federal or state securities law, and the Committee may cause a legend
or legends to be put on any such certificates to make appropriate reference to
such restrictions. Any provision herein to the contrary notwithstanding, the
Company shall have no obligation to issue any Shares pursuant to an Award if the
Committee determines in good faith that such issuance would violate applicable
federal, state or foreign securities laws.

        13.7.    Nature of Payments.    All Awards made pursuant to the Plan are
in consideration of services performed or to be performed for the Company or any
Subsidiary, division or business unit of the Company. Any income or gain
realized pursuant to Awards under the Plan and any Stock Appreciation Rights
constitute a special incentive payment to the Participant and shall not be taken
into account, to the extent permissible under applicable law, as compensation
for purposes of any of the employee benefit plans of the Company or any
Subsidiary except as may be determined by the Committee or by the Board or board
of directors of the applicable Subsidiary.

        13.8.    Other Plans.    Nothing contained in the Plan shall prevent the
Board from adopting other or additional compensation arrangements, subject to
stockholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.

        13.9.    Severability.    If any provision of the Plan shall be held
unlawful or otherwise invalid or unenforceable in whole or in part by a court of
competent jurisdiction, such provision shall (a) be deemed limited to the extent
that such court of competent jurisdiction deems it lawful, valid and/or
enforceable and as so limited shall remain in full force and effect, and (b) not
affect any other provision of the Plan or part thereof, each of which shall
remain in full force and effect. If the making of any payment or the provision
of any other benefit required under the Plan shall be held unlawful or otherwise
invalid or unenforceable by a court of competent jurisdiction, such
unlawfulness, invalidity or unenforceability shall not prevent any other payment
or benefit from being made or provided under the Plan, and if the making of any
payment in full or the provision of any other benefit required under the Plan in
full would be unlawful or otherwise invalid or unenforceable, then such
unlawfulness, invalidity or unenforceability shall not prevent such payment or
benefit from being made or provided in part, to the extent that it would not be
unlawful, invalid or unenforceable, and the maximum payment or benefit that
would not be unlawful, invalid or unenforceable shall be made or provided under
the Plan.

        13.10.    Construction.    As used in the Plan, the words "include" and
"including," and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words "without
limitation."

        13.11.    Unfunded Status of the Plan.    The Plan is intended to
constitute an "unfunded" plan for incentive compensation. With respect to any
payments not yet made to a Participant by the Company, nothing contained herein
shall give any such Participant any rights that are greater than those of a
general creditor of the Company. In its sole discretion, the Committee may
authorize the creation of trusts or other arrangements to meet the obligations
created under the Plan to deliver the Shares or

15

--------------------------------------------------------------------------------




payments in lieu of or with respect to Awards hereunder; provided, however, that
the existence of such trusts or other arrangements is consistent with the
unfunded status of the Plan.

        13.12.    Governing Law.    The Plan and all determinations made and
actions taken thereunder, to the extent not otherwise governed by the Code or
the laws of the United States, shall be governed by the laws of the State of
Utah, without reference to principles of conflict of laws, and construed
accordingly.

        13.13.    Effective Date of Plan; Termination of Plan.    The Plan shall
be effective on the date of the approval of the Plan by the holders of a
majority the shares voted at a duly constituted meeting of the stockholders of
the Company. The Plan shall be null and void and of no effect if the foregoing
condition is not fulfilled and no Award shall be granted until the stockholders
of the Company approve the Plan. Awards may be granted under the Plan at any
time and from time to time following stockholder approval of the Plan until the
tenth anniversary of the effective date of the Plan, on which date the Plan will
expire except as to Awards then outstanding under the Plan. Such outstanding
Awards shall remain in effect until they have been exercised or terminated, or
have expired.

        13.14.    Foreign Employees.    Awards may be granted to Participants
who are foreign nationals or employed outside the United States, or both, on
such terms and conditions different from those applicable to Awards to Employees
employed in the United States as may, in the judgment of the Committee, be
necessary or desirable in order to recognize differences in local law or tax
policy. The Committee also may impose conditions on the exercise or vesting of
Awards in order to minimize the Company's obligation with respect to tax
equalization for Employees on assignments outside their home country.

        13.15.    Compliance with Section 409A of the Code.    This Plan is
intended to comply and shall be administered in a manner that is intended to
comply with Section 409A of the Code and shall be construed and interpreted in
accordance with such intent. To the extent that an Award or the payment,
settlement or deferral thereof is subject to Section 409A of the Code, the Award
shall be granted, paid, settled or deferred in a manner that will comply with
Section 409A of the Code, including regulations or other guidance issued with
respect thereto, except as otherwise determined by the Committee. Any provision
of this Plan that would cause the grant of an Award or the payment, settlement
or deferral thereof to fail to satisfy Section 409A of the Code shall be amended
to comply with Section 409A of the Code on a timely basis, which may be made on
a retroactive basis, in accordance with regulations and other guidance issued
under Section 409A of the Code.

        13.16.    Captions.    The captions in the Plan are for convenience of
reference only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.

16

--------------------------------------------------------------------------------


